Citation Nr: 1023645	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  01-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than depression, to include posttraumatic 
stress disorder (PTSD), and to include as secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this rating decision the RO, in 
pertinent part, denied entitlement to service connection for 
PTSD, neck spasms and a dental condition.  The Veteran 
disagreed with the determinations and perfected his appeal as 
to these claims.  The Veteran testified at an August 2001 RO 
hearing before a Decision Review Officer.

In June 2006, the RO granted service connection for recurrent 
spasm of the neck (right sternocleidomastoid muscle).  As 
this is considered a full grant of the benefit sought, this 
issue is no longer on appeal.  In April 2007, the Board 
denied the claim of entitlement to service connection for a 
dental condition.  Thus, this issue is no longer before the 
Board.  Also at this time the Board remanded the issue 
presently on appeal, i.e., entitlement to connection for 
PTSD, for additional development.  

The Board noted in an October 2003 remand and in April 2007 
that the issue of entitlement to service connection for 
depression, to include as secondary to service-connected 
cancer of the larynx, had not been perfected and remanded the 
matter to the RO for the issuance of a statement of the case.  
See 38 C.F.R. § 20.200; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  The record shows that the RO issued the 
Veteran a statement of the case in August 2006, but there is 
no substantive appeal on file.  Therefore, the claim has not 
been perfected and will not be further addressed.  38 C.F.R. 
§ 20.200.  

As noted above, the rating decision on appeal denied 
entitlement to service connection for PTSD.  However, VA must 
consider whether service connection is warranted for other 
disorders in addition to PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
Accordingly, the issue has been expanded as shown on the 
title page above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

REMAND

Pertinent VA laws and regulations provide in general that, in 
order to establish service connection for a disability, there 
must be objective evidence that establishes that such 
disability either began or was aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 
(final rule revising § 3.310 to conform to the Court's 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 
3.304(f) (2009).  These criteria require:  (1) Medical 
evidence diagnosing PTSD; (2) credible supporting evidence 
that the claimed in-service stressor occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  If the claimant did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the claimant's testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressor, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).

In the instant case, the record contains medical evidence 
diagnosing the Veteran as having PTSD.  

The basis of the Board's remands in October 2003 and April 
2007 regarding the issue of entitlement to service connection 
for PTSD was for additional development with respect to 
verifying the Veteran's reported stressors.  This development 
has been completed, but yielded negative results with respect 
to verifying the stressors.  See VA Memo dated January 27, 
2010. 

Subsequently, in March 2010, following the RO's issuance of a 
supplemental statement of the case in February 2010, the 
Board received additional evidence in support of this appeal.  
The evidence consists of a statement from the Veteran (VA 
Form 21-4138) wherein he provides information regarding a 
stressor not previously considered.  More specifically, the 
Veteran asserted that while serving with the 16th Combat 
Aviation Group Chu Lai on or around July 10, 1969, his 
bayonet instructor rolled a grenade that was supposed to be a 
dud, but which went off killing three fellow servicemen whom 
he identified by name.  As this evidence is clearly relevant 
to the Veteran's pending claim of entitlement to service 
connection for PTSD and was not accompanied by a written 
waiver of review by the RO, the Board agrees with the 
Veteran's representative's May 2010 request that the case be 
referred to the RO in the first instance for consideration of 
the newly submitted evidence.  38 U.S.C.A. § 20.1304(c).  See 
also Disabled American Veterans v. Secretary of Veterans 
Affair, 327 F.3d 1339 (Fed. Cir. 2003).

Also, in light of the newly expanded issue requiring 
consideration of additional psychiatric disorders other than 
depression, the Board finds that additional medical 
development is necessary.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  In this regard, there is on file a 
December 2005 VA psychiatric outpatient record assessing the 
Veteran as having a "mood disorder due to medical condition 
(post-radiation)".  This evidence is pertinent in view of 
the fact that the Veteran is service-connected for status 
post, sqaumous cell carcinoma of the larynx secondary to 
herbicide exposure for which he underwent radiation 
treatment.  However, the Veteran also has nonservice-
connected disabilities, to include chronic fatigue syndrome.  
Also on file is an April 2006 VA PTSD examination report that 
specifically notes that the Veteran did not have any other 
Axis I mental disorders except for alcohol dependence which 
was not found to be directly related to PTSD.  In light of 
this evidence, the Veteran should be afforded a VA 
examination in order to more clearly determine whether he has 
a psychiatric disability other depression that is either 
directly related to service or secondary to a service-
connected disability.  38 C.F.R. §§ 3.303; 3.310.   

Lastly, the April 2006 VA psychiatric examination report 
indicates that the Veteran was continuing to receive 
psychiatric treatment at the Florida VA medical centers 
(VAMCs) in Bay Pines and Fort Myers.  Accordingly, a request 
should be made to obtain pertinent outstanding VA psychiatric 
records from April 2006 to "present".  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2).

While the Board regrets that yet another remand of this 
matter will further delay a final decision on appeal, the 
Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should review the 
claims file, to include all 
evidence submitted after the 
February 2010 supplemental 
statement of the case, and take 
appropriate action to verify the 
newly asserted stressor.  

2.	Request pertinent outstanding VA 
psychiatric records from the VAMCs 
in Bay Pines, Florida, and Fort 
Myers, Florida, from April 2006 to 
"present".  

3.	Thereafter, schedule the Veteran 
for a VA mental disorders 
examination to determine the 
correct diagnosis of any 
psychiatric disorder present and 
to determine whether any such 
psychiatric diagnosis that the 
Veteran presently has, excluding 
PTSD and depression, is related to 
service or to a service-connected 
disability, i.e., whether it is at 
least as likely as not (a 50 
percent degree of probability or 
greater) that such diagnosis(es) 
is(are) related to the Veteran's 
active duty service or his 
service-connected status post, 
squamous cell carcinoma of the 
larynx secondary to herbicide 
exposure, to include submental 
edema, subcutaneous xerostomia, 
supraglottic edema of the 
epiglottis and bilateral 
arytenoids; and/or to his service-
connected recurrent spasm of the 
right sternocleidomastoid muscle, 
associated with status post, 
squamous cell carcinoma of the 
larynx secondary to herbicide 
exposure; or, to some other 
nonservice-connected disability.

Regarding PTSD, if and only if the 
newly asserted stressor above is 
verified, the examiner should be 
expressly informed of the verified 
stressor.  The examiner should 
also be informed that only the 
specifically corroborated in-
service stressful event may be 
considered for the purpose of 
determining whether exposure to 
such in-service event has resulted 
in PTSD.  If a diagnosis of PTSD 
is made by the examiner, he or she 
should expressly indicate whether 
such PTSD is due to the verified 
stressful event or to some other 
stressor(s).

The claims folder must be made 
available to and pertinent 
documents therein reviewed by 


the examiner in connection with 
the examination.  Moreover, a 
notation to the effect that this 
record review took place must be 
included in the examination 
report.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with 
current findings to obtain an 
accurate picture of the Veteran's 
psychiatric status.  

4.	After completion of the above and 
any additional development deemed 
necessary by the RO, the RO should 
review the expanded record and 
determine if the Veteran's claim 
of entitlement to service 
connection for a psychiatric 
disability other than depression, 
to include posttraumatic stress 
disorder (PTSD), and to include as 
secondary to a service-connected 
disability, can be granted.  If 
the claim remains denied, the 
Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
and be afforded an opportunity to 
respond. Thereafter, the case 
should be returned to the Board 
for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

